Title: To Thomas Jefferson from Daniel L. Hylton, 20 February 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas



Dear Sir
Richmond Virga. Feby 20th. 1791

Your esteem’d favour of 9th instant came to hand late yesterday evening, in consequence thereof, I immediately went to the Warehouse to see what tobacco of yours was down to embrace the first opportunity offers to execute your little commission in shiping the different qualities of tobacco pointed out in your letter; which shall be duly attended too. The day following has been heavy rains and snow to prevent the inspectors coming down to the warehouse, and the books being lock’d up deprives me of ascertaining at present the quantity of tobacco you have down, tho the pickers inform me, there is some but think not so much as you want to have shipt for the present moment. Whatever there is shall be sent you by the first conveyance, which am inform’d will be in a few days and hope will arrive safe to a satisfactory market, the expences in shiping will with pleasure pay, at the same time will transmit  you an account thereof. Be assured my friend it will ever give me pleasure to render you any service in my power and in future request youll by no means think it troublesome in the execution of any coming here, as its attended with no inconvenience to me, being now settled in Richmond with my family, for the benifit of my childrens education, being the first object with me whatever inconvenience may arise to myself. I have not heard of your recieving the Vis a Vis which was sent to Hague and Lister at Rocketts before my removal here, to be shipt you which was done the next day. Mrs. H. is perfectly satisfied with the exchange and hope proves agreeable to you. She and family Unites with me in wishing you health and happiness, believe me to be yours with sincerity of heart Your friend &c.

Danl. L. Hylton

P.S. Mr. Eppes and family were well a few days past. Mrs. Skip- with is in bad health and understand she is to be in Manchester for some months for the convenience of being near Dr. Currie, I wish to say near Dr. McClurg, whom I am confident must possess more skill than the former, such is the attachment my friend to foreigners, in preference to their own countrymen.—I suppose ere this you have heard of Mrs. Randolph having a fine daughter, of which I congratulate you.

